             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:06-cr-00250-MR-WCM-21


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
TITO ANTONIO WROTEN,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to File

under Seal [Doc. 528].

     The Defendant, through counsel, moves the Court for leave to file

under permanent seal certain excerpts of the Defendant’s medical records,

which have been filed as Exhibit A-E in support of his Motion for

Compassionate Release.      For grounds, counsel states that the medical

records contain highly personal and confidential material concerning the

Defendant’s medical conditions. [Doc. 528].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the



    Case 1:06-cr-00250-MR-WCM Document 532 Filed 06/29/20 Page 1 of 3
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on June

12, 2020, and such motion has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendant

has demonstrated that the subject medical records contain sensitive

information concerning the Defendant and that the public’s right of access to

such information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.

Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having considered less

drastic alternatives to sealing the documents, the Court concludes that

sealing of these medical records is necessary to protect the Defendant’s

privacy interests.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to File

under Seal [Doc. 528] is GRANTED, and the medical records filed as

Exhibits A-E to the Defendant’s Motion for Compassionate Release [Docs.

523-527] shall be filed under seal and shall remain under seal until further

Order of the Court.


                                     2

     Case 1:06-cr-00250-MR-WCM Document 532 Filed 06/29/20 Page 2 of 3
IT IS SO ORDERED.
                           Signed: June 29, 2020




                                 3

Case 1:06-cr-00250-MR-WCM Document 532 Filed 06/29/20 Page 3 of 3
